DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/9/2019, 11/17/2020 and 1/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-21 are pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ballinger et al. (U.S. Patent Application Publication 2011/016080) in view of Baughman et al. (U.S. Patent Application Publication 2018/0342239).
As per claims 1, 8 and 15, Ballinger discloses a method (abstract) implemented on at least one machine including at least one processor, memory (implemented on a processing device comprising one or more microprocessors, memory; abstract; paragraph [0042]), and communication platform capable of connecting to a network for speech recognition in a spoken language (and communication platform capable of connecting to a network for speech recognition in a spoken language; abstract; paragraphs [0043], [0058]), the method comprising; 
receiving a speech signal representing an utterance of a speaker in one of a plurality of spoken languages (a speech utterance is received from user of an electronic device; abstract; paragraph [0058]); 
performing speech recognition based on the speech signal with respect to each of a plurality of spoken languages using a corresponding one of a plurality of speech recognition models for the spoken language (performing speech recognition based on the speech signal in accordance with a plurality of base language models (speech recognition models corresponding to the plurality of spoken languages); abstract; paragraphs [0039] & [0058]) to generate a plurality of text strings each of which represents a speech recognition result in a corresponding one of the plurality of spoken languages (the speech recognition system can use an utterance with a known text result, and poll the language models to determine the confidence level that each language model would associate with the utterance/known text pair to generate a plurality of text strings each of which represents a speech recognition result in a corresponding one of the plurality of spoken languages); paragraph [0089]); 
computing, with respect to each of the plurality of text strings associated with a corresponding spoken language, a likelihood that the utterance is uttered in the corresponding spoken language (the confidence level returned by each language model can be used by the speech recognition system to create an interpolated language model; abstract; paragraph [0069]); and 
Ballinger et al. fails to explicitly disclose:
determining the spoken language of the utterance based on the likelihood with respect to each of the plurality of text strings 
However, Baughman et al. in the same field of endeavor teaches:
(Paragraphs [0018], [0027] & [0048-0051] – the spoken language is detected and language model selected based on the similarity of words)
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and machine readable medium of Ballinger et al.  with the spoken language recognition capabilities of Baughman et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
Claim 8 is directed to a machine readable medium containing instructions to cause a machine to execute the method of claim 1, so is rejected for similar reasons.
Claim 15 is directed to a system for executing the method of claim 1 so is rejected for similar reasons. 

As per claims 2, 9, and 16, the combination of Ballinger et al. and Baughman et al. discloses the limitations of claims 1, 8 and 15 above.  Ballinger et al. in the combination further discloses:
 the step of performing speech recognition yields recognized words or phrases from the utterance, wherein at least one of the words/phrases is associated with a confidence score (a confidence level; paragraph [0069]), wherein each of the plurality of text strings is generated with a confidence score representing a confidence in the corresponding recognized word or phrase (wherein each of the plurality of text strings is generated with a confidence level representing a confidence in the corresponding speech recognition result; paragraph [0069]).

As per claim 3, 10 and 17, the combination of Ballinger et al. and Baughman et al. discloses the limitations of claims 2, 9 and 16 above.  Ballinger et al. in the combination further discloses:
accessing a language model of the corresponding spoken language associated with the text string (accessing a language model of the corresponding spoken language associated with the text string; paragraph [0069]); 
identifying a valid text string in the corresponding spoken language that Is valid in accordance with the language model, wherein the valid text string is identified based on the text string (identifying a valid text string in the corresponding spoken language that is valid in accordance with the language model, wherein the valid text string is identified based on the text string; paragraph [0069]); and 
determining the likelihood that the text string is in the corresponding spoken language based on a measure computed based on the text string and the valid text string (and determining the likelihood that tire text string is in the corresponding spoken language based on a measure computed based on the text string and the valid text string; paragraph [0069]).

As per claims 4, 11 and 18, the combination of Ballinger et al. and Baughman et al. discloses the limitations of claims 3, 10 and 17 above.  Ballinger et al. in the combination further discloses:
wherein the language model corresponds to a grammar of the corresponding spoken language (the language model can define one or more language sub-models, including grammar particular to a language; paragraph [0051]).

As per claims 5, 12 and 19, the combination of Ballinger et al. and Baughman et al. discloses the limitations of claims 3, 10 and 17 above.  Ballinger et al. in the combination further discloses:
wherein the valid text string is identified as closest to the text string under the language model (selecting one of the plurality of speech recognition models corresponding to the spoken language; paragraph [0039], [0061]); and 
the measure is related to a distance between the valid text string and the text string (if language model A gives a confidence level of 50%. language model B give a confidence level of 65%, and the other language models give substantially 0% confidence levels, the speech recognition system can create an interpolated language model that heavily weighs the language model A and B; paragraph [0069]).

As per claims 6, 13 and 20, the combination of Ballinger et al. and Baughman et al. discloses the limitations of claims 3, 10 and 17 above.  The combination further discloses:
(Ballinger et al. - wherein the likelihood is computed based on the measure and the confidence level associated with the text string; paragraph [0069]); and 
the spoken language of the utterance Is determined as one of the plurality of text strings associated with a maximum likelihood (Baughman et al. - Paragraphs [0018], [0027] & [0048-0051] – the spoken language is detected and language model selected based on the similarity of words resulting in a confidence level)

As per claims 7, 14 and 21, the combination of Ballinger et al. and Baughman et al. discloses the limitations of claims 1, 8 and 15 above.  Baughman et al. in the combination further discloses:
wherein comprising selecting one of the plurality of speech recognition models corresponding to the spoken language based on the likelihood; and 
deploying the selected speech recognition model for automatically recognizing a future utterance of the speaker (Baughman et al. - Paragraphs [0018], [0027] & [0048-0051] – the spoken language is detected and language model selected based on the similarity of words resulting in a confidence level).

Response to Arguments
Applicant’s arguments, see pages 9-14, filed 11/17/2020, with respect to the rejection of claims 1-21 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Baughman et al.
It should be noted that Ballinger does disclose determination of a specific language from written input and selection of language models appropriate for that spoken language for use by the speech recognition system – see paragraph [0039].

Examiner Notes

Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677